DETAILED ACTION
1.	This office action is a response to amendments submitted on 05/28/2021.
2.	Applicant's arguments filed on 5/28/2021 with respect to the claims have been considered but they are not persuasive.
See response to applicants’ arguments at the end of the action.
3. 	Claims 1-20 are presented for examination.
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 8-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable by YAMAZAKI et al. (US 20160118866 A1) in view of Jobard et al. (US 20090066272 A1).
In regards to claims 1, 9 and 15, YAMAZAKI shows (Figs. 1-2) a robot control device and system (20) that controls a robot  (10) including a motor (31a) , the robot control device comprising: 
a power converter (21b) that is connected to the motor by a power line  (i.e. U, V, W bus power lines) and converts supplied power to power to be supplied to the motor (31a); 
an inductance element (i.e. 24a-24c) that is provided on the power line and positioned closer to the power converter side (closer to converting unit 21)  than the power line (i.e. 32).
YAMAZAKI does not explicitly shows or discloses a brake that brakes the motor by short-circuiting the power lines, a connection point between  the brake and the power converter and the motor and that the inductance element is between the power converter and the motor and is 
However, Jobard shows (Fig. 4, see Figure details highlighted below) a brake (i.e. 180) that brakes the motor (10) by short-circuiting the power lines (i.e. electromagnetic commutator 180 serves to disconnect the motor 10 from the inverter 18), a connection point (see details below) between the brake (180) and the power converter (18) and the motor (10) and that the inductance element (190, 192, 194) is between the power converter (18) and the motor (10) and is positioned closer to the power converter side than a connection point (see below that is clear that the inductors are positioned closer (in distance) to power converter “inverter 18” than the connection point “node” of braking switches within 180) between the brake (180) and the power line (37, 38, 39).
Thus, given the teaching of Jobard, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of YAMAZAKI by providing inductance element closer to the power converter to quickly apply a brake while suppress the switching noise from being transmitted, consequently improving the system reliability and efficiency.

    PNG
    media_image1.png
    577
    729
    media_image1.png
    Greyscale



In regards to claim 8, YAMAZAKI shows (Figs. 1-2), wherein the motor (8) includes a motor (31) driven by a multi-phase alternating current (i.e. power supply 40).

6.	Claims 2-5, 10-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable by YAMAZAKI et al. (US 20160118866 A1) in view of Jobard et al. (US 20090066272 A1) and further in view of TAGASHIRA et al. (US 20160243710 A1).
 	In regards to claims 2, 10 and 16, YAMAZAKI as modified by Jobard does not explicitly discloses a detector that detects an abnormality, wherein the brake short-circuits the power lines in a case where the detector detects an abnormality.
However, TAGASHIRA further shows a detector that detects an abnormality (i.e. by means of diagnostic circuits within 40), wherein the brake short-circuits the power lines in a case where the detector detects an abnormality (pars. 29-37, 64).

In regards to claims 3, 11 and 17, TAGASHIRA further discloses and shows wherein the power converter (10) further includes a plurality of switching elements (Q1-Q6), and turns switches of the plurality of switching elements OFF in a case where the detector detects the abnormality (i.e. by means of conrrol signal from 40, see abstract and par. 15) .
In regards to claims 4, 12 and 18, TAGASHIRA further discloses wherein the detector is integrated with the power converter (see pars. 14, 41, wherein the circuit configuration can be made at low cost by using an integrated circuit).
In regards to claims 5, 13 and 19, YAMAZAKI discloses wherein the power converter, and the inductance element are mounted on the same substrate (pars. 11, 20, 55-57), but does not explicitly shows that the detector and the brake are mounted on the same substrate.
	However, TAGASHIRA further discloses wherein the detector is integrated with the power converter and the brake (see pars. 14, 41, wherein the circuit configuration can be made at low cost by using an integrated circuit).
Thus, given the teaching of TAGASHIRA, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of YAMAZAKI as modified by Jobard by providing circuit integration of the brake and the circuit peripherals under same substrate so cost efficiency and space can be achieved.


In regards to claims 6 and 20, YAMAZAKI as modified by Jobard discloses brake short-circuits the power lines in but fails to explicitly disclose wherein the brake short-circuits the power lines in a case where a voltage supplied to the brake becomes equal to or less than a predetermined value.
However, AOKI further discloses and shows (Fig. 1) a control unit, wherein, in a short-circuit braking according to a short-circuit braking signal, the control unit outputs a signal of turning off all the first arm-side switching element (see abstract), and discloses wherein the brake short-circuits the power lines in a case where a voltage supplied to the brake becomes equal to or less than a predetermined value (pars. 26, 55, 63, 75, 77).
Thus, given the teaching of AOKI, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of YAMAZAKI as modified by Jobard by to issue a braking signal to brake and short circuit the line when a signal exceeds or is no within a safe threshold or value, consequently improving the system protection and reliability. 

8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable by YAMAZAKI et al. (US 20160118866 A1) in view of Jobard et al. (US 20090066272 A1) and further in view of Deng et al. (US 20070012492 A1).
In regards to claim 7, YAMAZAKI as modified by Jobard discloses brake short-circuits the power lines in but fails to explicitly comprising a current detector that is provided on the power line and is positioned between the power converter and the inductance element.

Thus, given the teaching of Deng, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of YAMAZAKI as modified by Jobard by to further employ current sensors into the line between the inverter and the motor as to provide current samples and determine if there is any type of current abnormality and/or provide control, feedback, consequently improving the system protection and reliability. 
Response to Arguments
9.	Applicant's arguments filed on 5/28/2021 have been fully considered but they are not persuasive. The examiner believes that the prior arts made of record still read on the added limitations.
	In response to applicant’s argument regarding claim 1 that “the prior art fails to disclose or suggest a power converter, an inductance element, a brake, and a motor positioned in the sequence along a power line from the power converter to the motor, and to disclose a connection point between a brake and a power line being provided between a power converter and a motor, or an inductance element that is provided on the power line between the power converter and the motor, the examiner respectfully disagrees.
	The examiner for a better clarity has inserted a drawing highlighted with essential elememnts and connection citations so it can be seen that connection between two or more elements must provide a connection pin or node.

    PNG
    media_image1.png
    577
    729
    media_image1.png
    Greyscale
S
So, as seen in the green rectangle Jobard shows a connection node (implicit or inherited as common knowledge of circuit connection ) that connects a brake 180 that brakes the motor 10 by short-circuiting the power lines by means of electromagnetic commutator 180 that when opend disconnect the motor 10 from the inverter 18. Said connection point (node or pin) between the brake 180 and the power converter 18 and the motor 10 if further connected to inductance element (190, 192, 194) which as seen in the circuit above is positioned closer to the power converter  18 side than a connection point.
Thus, the examiner believes the claims as broadly presented do not involve novelty and can still read on the prior arts as shown.  
The examiner respectfully reminds the applicant that the claims and only the claims form the metes and bounds of the invention. “Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Moreover, limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d, 1393, 1404-05, 162 USPQ 541, 550-
The Examiner still considers the prior-art of  each clearly having all structures and components as claimed. Thus all the limitations of the claims will be considered met so long as the device of the prior art meets all structural limitations. The prior art apparatus as identified in the rejected claims 1-20 are also capable of performing all the claimed intended use and/or desired functional language. Therefore, all the limitations as claimed are still met or anticipated by the arts as pointed out in the previous office actions and in this final office action. It is well settled that anticipation law requires distinction be made between invention described or taught and invention claimed. It does not require that the reference "teach" what subject patent application teaches, it is only necessary that the claim under attack, as construed by the Court, "read on" something disclosed in the reference, i.e., all limitations of the claim are found in reference, or are "fully met" by it. Kalman v. Kimberly Clark Corp., 218 USPQ 781,789 (CAFC 1983). Moreover, the Claims8-19 and 37 are drawn to an apparatus must distinguish from prior art in terms of structure rather than function. In re Danlv, 120 USPQ 528 (CCPA 1959) and MPEP 2114.
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant’s disclosure to further show the general state of the art.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2837